DLD-161                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4755
                                       ___________

                                   JOYE WILLIAMS,

                                            Appellant

                                             v.

                  SUPERINTENDENT DALLAS SCI;
      MAJOR MCHALLY; LIEUTENANT BLEICH; LIEUTENANT MOSIER
               ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 3-10-cv-01472)
                      District Judge: Honorable James M. Munley
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 9, 2015

            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                              (Opinion filed: April 14, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Joye Williams, a prisoner, appeals a series of orders dismissing his lawsuit against

prison officials. We will affirm.

       Williams filed suit under 42 U.S.C. § 1983, alleging that he was subject to

“constant illumination”—the overhead lights in his prison cell were on from 6:00 a.m. to

12:00 a.m., at which point the “night lights” came on and remained on until 6:00 a.m.—

and that this pattern of lighting, and the defendants’ deliberate indifference to it, violated

his rights under the Eighth Amendment.

       The District Court partially granted the defendants’ motion to dismiss. The

District Court found that any claims for money damages were barred by the Eleventh

Amendment, dismissed any claim that the defendants were liable for failing to adequately

respond to Williams’ prison grievances (in which he complained about harm caused by

the cell’s lights), and dismissed any claim involving the “night lights” in Williams’ cell.

However, the District Court allowed Williams to proceed on his claim that the “constant

illumination” caused by the main lights violated his Eighth Amendment rights.

       The District Court later granted summary judgment on the remaining claim. The

District Court found that Williams was not subject to “constant illumination” under the

overhead-lights—rather, the complaint alleged that those lights were off for six hours,

from 12:00 a.m. to 6:00 a.m. In addition, the District Court found that Williams failed to

offer any expert testimony establishing that the lights in his prison cell caused him to

suffer any actual health problems. Williams moved for reconsideration, which the

District Court denied.
                                               2
       Williams appealed. We have jurisdiction pursuant to 28 U.S.C. § 1291 and

exercise plenary review over the District Court’s orders. See Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000). We may affirm a district court for any reason supported by

the record. Brightwell v. Lehman, 637 F.3d 187, 191 (3d Cir. 2011) (citation omitted).

We will summarily affirm the District Court because this appeal does not present a

substantial question. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

       To avoid dismissal, “a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Prison conditions may amount to cruel and unusual punishment if they cause

‘unquestioned and serious deprivations of basic human needs . . . . [that] deprive inmates

of the minimal civilized measure of life’s necessities.’ . . . To demonstrate a deprivation

of his basic human needs, a plaintiff must show a sufficiently serious objective

deprivation, and that a prison official subjectively acted with a sufficiently culpable state

of mind, i.e., deliberate indifference.” Tillman v. Lebanon County Corr. Facility, 221

F.3d 410, 418 (3d Cir. 2000) (internal citations omitted).

       William’s allegation—that the main lights in his cell were on from 6:00 a.m. to

12:00 a.m.—is not objectively serious enough to warrant constitutional protection.

Specifically, Williams alleged that the lights in his cell were turned on between the hours

of 6:00 a.m. and 12:00 a.m. and turned off for the remainder of the night. During the

period when the lights were off, however, Williams alleged a low-wattage “night light”
                                               3
remained on.1 Other circuits have held that the constitutional requirement of adequate

shelter for an inmate includes the provision of adequate lighting. See Hoptowit v.

Spellman, 753 F.2d 779, 783 (9th Cir. 1985). Further, courts have noted that “[t]here is

no legitimate penological justification for requiring [inmates] to suffer physical and

psychological harm by living in constant illumination.” LeMaire v. Maass, 745 F. Supp.

623, 636 (D. Or. 1990), vacated on other grounds by 12 F.3d 1444, 1458-59 (9th Cir.

1993); see also Keenan v. Hall, 83 F.3d 1083, 1091 (9th Cir. 1996) (holding that an

allegation “that large florescent lights directly in front of and behind [an inmate’s] cell

shone into his cell 24 hours a day, so that his cell was ‘constantly illuminated, and [he]

had no way of telling night or day,’ and that this condition caused him ‘grave sleeping

problems’ and other mental and psychological problems” was sufficient to state a claim

of cruel and unusual punishment). Williams, on the other hand, did not allege that the

main lights in his cell were on twenty-four hours a day. Nor is the pattern of lighting he

describes objectively serious enough to warrant inquiry under the Eighth Amendment.

Thus, we will affirm the judgment of the District Court.




1
  Williams’ complaint alleges that the “night lights” contributed to the “constant
illumination.” However, Williams’ opposition to the motion for summary judgment
states that he “does not suggest nor does he argue” that the night lights were
unconstitutional, and his claim “from the very beginning” was that “continuous cell
lighting from 6 a.m. to 12 midnight” is unconstitutional.
                                              4